EXHIBIT 99.1 Hewlett-Packard Company 3000 Hanover Street Palo Alto, CA 94304 hp.com News Release HP ReportsFiscal 2014Third Quarter Results Editorial contacts ● Thirdquarter net revenue of $27.6 billion,up 1% from the prior-year period and up 1%on a constant currency basis Kate Holderness, HP +1 corpmediarelations@hp.com ● Thirdquarter non-GAAP diluted net earnings per share of $0.89, up 3% from the prior-year period, versus the previously provided outlook of $0.86 to $0.90per share HP Investor Relations investor.relations@hp.com ● Thirdquarter GAAP diluted net earnings per share of $0.52,down 27% from the prior-year period, versus the previously provided outlook of $0.59 to $0.63per share www.hp.com/go/newsroom
